Opinion

PER CURIAM.
In this mortgage foreclosure action, the owner of the equity of redemption appeals from the trial court’s denial of her motion to reopen the judgment and to extend the sale date. Whether to grant a motion to open rests in the discretion of the trial court. Hartford Federal Savings & Loan Assn. v. Stage Harbor Corp., 181 Conn. 141, 143, 434 A.2d 341 (1980). The court did not abuse its discretion in this case.
The judgment is affirmed and the case is remanded for the purpose of setting a new sale date.